Citation Nr: 0809743	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  07-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted from November 7, 2005, for a 
delusional disorder, grandiose type (with schizoid 
personality disorder)?
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 




INTRODUCTION
 
 The veteran served on active duty from April 1979 to June 
1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the Roanoke , 
Virginia , Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection 
for a delusional disorder, grandiose type (with schizoid 
personality disorder), and assigned a 50 percent evaluation 
effective November 7, 2005.  That rating has remained in 
effect since.
 
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.
 
In January 2008, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket.

At his February 2008 hearing before the undersigned, the 
veteran expressed an interest in pursuing a program of 
vocational rehabilitation.  While this issue is not currently 
before the Board, the RO should provide the appellant an 
application to participate in such a program.




FINDINGS OF FACT
 
1.  For the period from November 7, 2005, through October 4, 
2007, the veteran's delusional disorder, grandiose type (with 
schizoid personality disorder) was not manifested by social 
and occupational impairment, with deficiencies in most areas.
 
2.  Since October 5, 2007, the veteran's delusional disorder, 
grandiose type (with schizoid personality disorder)) is 
reasonably shown to produce social and occupational 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
 
3.  At no time during the appellate term was total 
occupational and social impairment due to the appellant's 
psychiatric disorder shown.
 
 
CONCLUSIONS OF LAW
 
1.  From November 7, 2005, through October 4, 2007, a rating 
in excess of 50 percent for a delusional  disorder, grandiose 
type (with schizoid personality disorder) was not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code (Code) 9208 (2007).
 

2.  Resolving reasonable doubt in the veteran's favor, since 
October 5, 2007, the schedular requirements for a 70 percent 
rating, but not higher, for a delusional disorder, grandiose 
type (with schizoid personality disorder)  have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.2, 4.7, 4.10, 4.130, Code 9208.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an April 2007 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  An April 
2006 letter provided adequate notice of how effective dates 
are assigned. Concerning what is an initial higher rating 
claim now before the Board, the April 2007 statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for a higher rating.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was notified of the need to submit all pertinent 
evidence in his possession, and the claim was readjudicated 
in the October 2007 supplemental statement of the case.  The 
veteran has actual knowledge of the pertinent rating 
criteria, he has been provided an opportunity to respond to 
VA notices, and the claim has been readjudicated.
 

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was, as noted, 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
 

Laws and Regulations
 
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
 
In a March 2006 rating decision, service connection for a 
delusional disorder, grandiose type (with schizoid 
personality disorder) was granted and rated under 38 C.F.R. 
§ 4.130, Diagnostic Code (Code) 9208, as 50 percent 
disabling, effective November 7, 2005.  The 50 percent rating 
remains in effect.
 

Diagnostic Code 9208 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 
 38 C.F.R. § 4.130.  
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.   
 
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.   
 

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 41 to 50 is 
indicative of serious impairment in social, occupational, or 
school functioning; as well as an inability to keep a job.
 
Factual Background
 
With the above criteria in mind, the Board notes that the 
record since November 7, 2005, includes two VA examinations, 
VA treatment records, and hearing testimony.
 
The veteran was afforded a VA mental disorders examination in 
March 2006 which, in part, a diagnosed a delusional disorder, 
grandiose type.  The veteran reportedly had completed almost 
all requirements for a college degree in journalism.  He was 
noted to keep in contact with his half-sister and other 
siblings.  He mentioned that he had no friends, and did not 
participate in any groups or organizations.  The veteran 
denied a history of suicide attempts.  He was taking anti-
psychotic and anti-depressant medications.
 
Examination showed the veteran to be neatly groomed and 
appropriately dressed.  Speech was normal.  He was 
cooperative, friendly, and attentive.  His affect was 
normal.  The veteran's mood was described as anxious and 
dysphoric.  His thought process was coherent yet rambling, 
with an overabundance of ideas and looseness of 
associations.  His thought content was described as 
exhibiting a preoccupation with one or two topics.  Delusions 
of grandiosity were reported.  As for the veteran's judgment, 
the examiner commented that he did not understand the outcome 
of behavior.  Concerning insight, the veteran could partially 
understand that he had a problem.  A mild sleep impairment 
was reported, which did not interfere with his daily 
activities.  Inappropriate behavior was not shown, and 
hallucinations were denied.  A moderate degree of 
obsessive/ritualistic behavior was reported.  The veteran did 
not have panic attacks.  Both suicidal and homicidal thoughts 
were absent.  He reported no problems with activities of 
daily living.  Memory was normal.  The veteran was currently 
employed as a part-time (seasonal) landscaper.  The examiner 
found the veteran to have occasional decreased efficiency, 
productivity, reliability, and the inability to perform 
tasks.  The degree of impairment concerning employment and 
family and other relationships was described as frequent.  
 
Review of an August 2006 VA mental health psychiatric consult 
report notes complaints of severe depression for several 
years.  Examination of the veteran showed essentially normal 
thought processes, speech, thought content, and perception.  
His mood was described as "extreme depression."  Affect was 
appropriate.  Orientation, memory, and 
attention/concentration were described as normal.
 
A September 2006 VA psychiatric attending outpatient 
treatment note shows that the veteran complained of being 
overwhelmed and distracted.  He reported trouble sleeping.  
He provided symptoms of hypervigilence.  Examination findings 
showed his affect to be strange, and his mood appeared to be 
anxious and depressed.  He denied both suicidal and homicidal 
ideation or intent.  No acute psychotic symptoms were 
present.  
 
A VA psychiatric attending outpatient treatment note dated in 
September 2007 shows that the veteran was sleeping eight 
hours a night, and that his medications were working well.  
The veteran added that he was eating well and that he was 
also getting along with his co-workers.  The veteran reported 
symptoms of hypervigilence.  Examination findings showed his 
mood to be euthymic with odd affect.  He denied paranoia.  He 
denied both suicidal and homicidal ideation or intent.  A 
delusional disorder was diagnosed.  
 
The report of a VA mental disorders examination, conducted on 
October 5, 2007, reveals that, as was the case in March 2006, 
the examiner had an opportunity to review the medical record. 
 The veteran reportedly had obsessional and irrational ideas 
about the news, however, the appellant seemed unaware of his 
delusional ideation.  
 

Examination showed the veteran to be clean and neatly 
groomed.  Speech was unremarkable.  He was cooperative and 
friendly.  His affect was inappropriate, and he was somewhat 
odd at times.  The veteran's mood was described as good.  He 
was oriented to person, time, and place.  His thought process 
was described as generally logical and relevant, though he 
was evasive about certain topics, such as why he had changed 
his name so frequently.  He was aware of his obsessive 
thoughts and personalization about news events.  His ideas 
regarding "patents" were judged to likely be delusional.  
Delusions of grandiosity were reported.  The veteran 
understood the outcome of behavior.  His intelligence was 
described as above average, and the veteran had the insight 
to partially understand that he had a problem.  No sleep 
impairment was reported.  Neither hallucinations nor 
inappropriate behavior were present.  The veteran did not 
have panic attacks.  Homicidal thoughts were not present, 
though suicidal thoughts were present but without signs of 
imminent danger. His memory was normal, and he denied having 
problems with activities of daily living.  
 
The veteran was employed as a part-time (seasonal) 
landscaper.  The examiner commented that the veteran spent 
time fixing computers and giving them away.  He maintained a 
website where he expressed his unusual ideas, and obsessions 
about the news.  A long held delusion of inventing and 
improving electrical transformers was documented.  
 
The appellant was diagnosed with a delusional disorder, rule 
out obsessive compulsive disorder, and a schizotypal 
personality disorder.  The examiner added that the veteran 
showed some unusual/borderline psychotic thinking that did 
not rise to the level of schizophrenia.  Obsessive ideas 
about news events were noted to be somewhat consistent with 
obsessive-compulsive disorder obsessions.  A GAF score of 41 
was provided.  The examiner opined that the veteran's 
delusional and obsessive ideation, as well as  his 
difficulties with social functioning contributed to 
employment far below expectations given the appellant's 
intellect.  The examiner opined that total occupational and 
social impairment due to mental disorder signs and symptoms 
was not present.  The examiner, however, did opine that the 
veteran's psychiatric symptoms resulted in deficiencies in 
judgment, thinking, family relations, work, mood, and 
school.  Further, the examiner opined that reduced 
reliability and productively existed due to his symptoms.  
 
In the course of a February 2008 hearing conducted by the 
undersigned, the veteran testified that he was employed on a 
full-time, but seasonal basis as landscaper.  See page four 
of transcript.  The veteran noted that he needed to complete 
one additional college course to earn his degree, but that he 
needed to secure a night job to be able to take the class.  
See page eight of transcript.  He added that he suffered from 
anxiety attacks, though not necessarily panic attacks.  See 
page 12 of hearing transcript (transcript).  He noted some 
suicidal thoughts, and that he was socially isolated.  See 
pages 12 and 14 of transcript.  The veteran informed the 
undersigned that his psychiatric symptoms had not worsened 
since he was afforded a VA examination in October 2007.  See 
page 11 of transcript.  
 
Analysis
 
After considering all of the evidence of record, including 
particularly the above referenced VA outpatient medical 
records and the VA mental disorders examination report dated 
in March 2006, the Board finds that the veteran's service-
connected delusional disorder, grandiose type (with schizoid 
personality disorder) did not warrant a rating in excess of 
50 percent at any time from November 7, 2005, to October 4, 
2007.  Notably, however, the Board finds that from October 5, 
2007, following review of the VA examination report conducted 
on that same day, a 70 percent rating is warranted.  
 
In this regard, between November 7, 2005, and October 4, 
2007, the medical evidence of record fails to demonstrate 
that the criteria set out in 38 C.F.R. § 4.130 (Code 9208), 
and necessary for the assignment of a 70 percent (or higher) 
rating, had been met.  Of particular note, review of the June 
2006 VA psychiatric examination report, and the August 2006, 
September 2006, and September 2007 outpatient records, while 
documenting a moderate degree of obsessive/ritualistic 
behavior fails to demonstrate that the veteran's suffered 
from symptoms such as suicidal ideation; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  
 
As stated, the Board finds that a 70 percent rating from 
October 5, 2007, is warranted.  Review of the VA mental 
disorders examination shows that the examiner, after 
reviewing the claims file and examining the veteran, opined 
that symptoms associated with the service-connected 
psychiatric disorder resulted in deficiencies in judgment, 
thinking, family relations, work, mood, and school.  
 
Having established that a 70 percent rating is warranted from 
October 5, 2007, the Board finds that a 100 percent rating is 
not for application.  As indicated, the October 2007 examiner 
specifically opined that the total occupational and social 
impairment due to mental disorder signs and symptoms such 
as a gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living; disorientation to time or place; and memory loss for 
names of close relatives, own occupation, or own name was not 
present.  Such is the threshold requirement for the 
assignment of a 100 percent rating.  
 
 
ORDER
 
A rating in excess of 50 percent for a delusional disorder, 
grandiose type (with schizoid personality disorder) from 
November 7, 2005, to October 4, 2007, is denied.  
 
From October 5, 2007, a 70 percent schedular rating is 
granted for a delusional disorder, grandiose type (with 
schizoid personality disorder), subject to the laws and 
regulations governing the payment of monetary awards.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


